Citation Nr: 0001653	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-13 256A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for bronchitis, currently 
assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1950 to March 1952.

2.	On April 21, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of entitlement to an evaluation in excess of 10 
percent for bronchitis was remanded by the Board of Veterans' 
Appeals (Board) to the regional office (RO) in January 1999.  
By rating action dated in April 1999, the RO increased the 
evaluation assigned for bronchitis to 30 percent.  Later that 
month, he withdrew, in writing, his appeal as to that 
decision, stating that he was satisfied with the 30 percent 
evaluation.  Subsequently, the case was returned to the Board 
for review of previously unprocessed mail, which had been 
submitted in December 1998 and January 1999.  This 
correspondence referred to the appeal that the veteran 
subsequently withdrew in April 1999; moreover, the medical 
evidence submitted was considered by the RO in its decision 
to grant a 30 percent rating.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 



